DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Bellei et al. disclose: an apparatus operative for resolving the number, n of photons received during an integer n-number multi-photon event (para. [0039] L15-16), the apparatus comprising: a cryostat (para. [0073] L1-2) comprising a single-pixel superconducting nanowire singlephoton detector (SNSPD) (para. [0073] L1-2) configured to receive an optical signal comprising the multi-photon event and therefrom produce an output signal that is based on the optical signal: and a signal processing circuit configured to: (i) receive a first electrical signal that is based on the output signal the first electrical signal (para. [0039] L16-end): and (ii) determine the value of n based on the rise time. 
The prior arts fail to teach, disclose, suggest or make obvious: about: (i) receive a first electrical signal that is based on the output signal the first electrical signal having a rise time: and (ii) determine the value of n based on the rise time.
Regarding independent claim 15, the claim contains the same substantive limitations as independent claim 1, the claim is therefore allowed on the same basis.
Claims 2-14, 16-20 are allowed on the same basis as independent claims 1 & 15 for dependency reasons.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAMADOU FAYE/Examiner, Art Unit 2884